Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/308,648 (filed on 03/15/2016) under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement

The information disclosure statement filed on 06/28/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. An English translation of the crossed out cited references (as reflect in the annotated IDS provided with this office action) were not provided by the applicant. Applicant is advised to provide at least a brief explanation in English pertaining to the relevancy of said references to applicant’s claimed invention.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s reprehensive, Stephen Komarec on 08/13/2021.

The application has been amended as follows: 

In the Claims:
In claim 1, line 4, the limitation “the drum portion” has been amended to read -- a drum portion --.
In claim 1, line 6, the limitation “a drum portion” has been amended to read -- the drum portion --.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-8, 10-16, 18-24, and 26 are allowed.


The prior art of record, either individually or in combination, fail to teach or suggest a modular spool having the particular structure recited within independent claim 1. More specifically, a modular spool comprising an upper plate with a drum portion, and a lower plate with a shaft that extends from said lower plate in a direction away from the drum portion; wherein, the upper plate is releasabley connected to the lower plate via a connection interface, and a gear is attached the distal end of the shaft. As detailed in the precious office action (dated 01/27/2021), Kim (U.S. PGPUB 2018/0168259A1) and Huang (U.S. PGPUB 2005/0098673A1), both teach a modular spool having a lower plate that includes a shaft extending from said lower plate, an upper plate that includes a drum portion, and said upper plate being connected to the lower plate at a connection interface. However, the modular spool disclosed by Kim does not have a gear that is positioned at the distal end of the shaft; while the shaft in Huang’s modular spool extends form the lower plate towards and through the drum portion of the upper plate instead of extending away from the drum portion as required by claim 1. Nevertheless, Cantley et al. (U.S. Patent 4,901,938A) does suggest a modular spool comprising a lower plate with a shaft that extends away from a drum portion of an upper plate, and a gear located at the distal end of said shaft. Yet, Cantley et al. fail to explicitly teach the upper plate being detachably connected to the lower plate via a connection interface; in fact, the upper plate, the lower plate, the shaft, and the drum portion in the modular spool taught by Cantley et al, all appear to be integrally formed as a one piece unitary structure. Therefore, claim 1 limitations appears to 
Furthermore, the prior art of record, either individually or in combination, also fail to disclose or render obvious, a lace winding spool having the specific combined structural configuration recited within independent claim 13. That is, a lace winding spool comprising: a lower plate that includes a shaft connected to a gear, an upper plate that includes a drum, and a connection interface that connects said upper plate to said lower plate; wherein, the drum extending from the upper plate is formed by a first and second arcuate segments that are disposed on opposite sides of a winding channel that extends across said drum. Huang and Cantley et al. appears to be the closed related prior art examples to applicants claimed invention. Where, Huang and Cantley et al, both teach a lace winding spool having substantially similar features to the lace winding spool described within claim 13 limitations. However, Huang does not teach the drum extending from the upper plate comprising a first and second arcuate segments that are disposed on opposite sides of a winding. Although, Cantley et al. does teach a lace wining spool with drum that has a first and second arcuate segments disposed on opposite side of the winding channel, Cantley et al. fail to explicitly disclose the lower plate in the lace winding spool being held adjacent to the drum of the upper plate through a connection interface. In addition, one of ordinary skill in the art would not have conceived to modify the lace winding spool taught by Huang using the suggestions in Cantley et al. in order to provide Huang’s lace winding spool with a drum that is composed of a first and second arcuate segments. Particularly because, such a modification would require significant changes to the overall structure of the lace winding spool in Huang, which would not have been appreciated by one of ordinary skill in the art. Consequently, claim 13 limitations appears to include allowable subject matter over the prior art 
The prior art of record, either individually or in combination, additionally fail to teach or suggest a lace winding spool system with the precise structure/ features recited within independent claim 21. Specifically, a lace winding spool system comprising: a lower spool component with fastener bores that extends through a lower plate, a first upper spool component with fastener bores that extends through a first drum portion that is connected to a first upper plate, and a second upper spool component with fastener bores that extends through a second drum portion that is connected to a second upper plate; wherein, the first capacity of the first drum portion is different than the second capacity of the second drum portion; and wherein, the fastener bores in the first and second upper spool components are configured to be aligned with the corresponding fastener bores in the lower spool component. As set forth in the previous office action (dated 01/27/2021), Cantley et al. teach a lace winding spool system that is somewhat similar to the applicant’s claimed lace winding spool system; except, Cantley et al. is silent on the first upper spool component and the second upper spool component, each having respective fastener bores that extends though the corresponding first and second drum portions, or said fastener bores in the first and second upper spool components being aligned with corresponding fastener bores in the lower spool component. In fact, the first upper spool component, the second upper spool component, and the lower spool component of the lace wining spool system taught by Cantley et al. are formed integrally with each other as a one piece unitary structure. Therefore, there would not have been a reason for one of ordinary skill in the art to provide said first upper spool components, said second upper spool component, or said lower spool component with one or more fastening bores. Thus, claim 21 limitations appears to 
Accordingly, the modular spool, the lace winding spool, and the lace winding spool system, all claimed within respective claims 1-8, 10-16, 18-24, and 26 are determined to be allowable over prior art of record.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654